Case 1:19-cv-00130-KD-N Document 46 Filed 06/19/20 Page 1 of 1                     PageID #: 210




              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 PHILLIP SPENCER,                                 :

        Plaintiff,                                :

 vs.                                              :   CIVIL ACTION 19-00130-KD-N

 DERRICK HOUSE, et al.,                           :

        Defendants.                               :

                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the

issues raised, and a de novo determination of those portions of the Recommendation to which

objection is made, the Recommendation of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(1)(B) (doc. 43) is ADOPTED as the opinion of this Court.

       It is ORDERED that summary judgment is GRANTED in favor of Defendants Deveron

Brown, Derrick House, and Kelvin Lang, and all claims presented by the Plaintiff are

DISMISSED with prejudice.

       DONE and ORDERED this 19th day of June 2020.


                                     s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
